Title: To Alexander Hamilton from Tench Coxe, [13 April 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, April 13, 1793]
Dear Sir
Notes for discount are to be presented to the Bank of the U. S. on Mondays. There will be wanted 2500 Drs. to make up the Sum, which was noted for this week—and any part of the remaining sum of 3000 drs. proposed to be paid in April, which may be convenient. The third sum of 3500 Drs. will not be necessary, but in the course of August. That is the proportion, which was noted as to be paid by the first of September.
I have recd. an answer from the gentleman to whom the prior offer of 4000 As. was made. He decides to take that quantity, which being out of Ball & Smith’s contract leaves 1000 Drs. to be yet laid out. This of course will also diminish the August payments, and bring the further sum of 1000 Drs. (in lieu of a part of those payments) into the provisions to be made in April current.
yr. mo. respectful serv.
Tench Coxe
April 13th. 1793
A. Hamilton Esqr. Atty. for J. B. Church Esqr.
